Name: 92/73/EEC: Commission Decision of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  economic policy
 Date Published: 1992-02-05

 Avis juridique important|31992D007392/73/EEC: Commission Decision of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) Official Journal L 029 , 05/02/1992 P. 0046 - 0049COMMISSION DECISION of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) (92/73/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 2 and 4 thereof, Whereas the structural policies implemented by the Community in the aquaculture sector must have development objectives which are compatible with all Community policies and must contribute to the establishment of the common economic area; Whereas those objectives must ensure more far-reaching economic and social cohesion while allowing market rules to apply; Whereas it is more important to create the conditions favourable to development than to make provision for specific measures only; Whereas steps should be taken to coordinate, in a comprehensive and coherent framework, the operations of the financial instruments both in the Community and in the Member States; Whereas, in areas where it is being developed, aquaculture interacts with the natural environment; whereas, in certain circumstances, aquaculture may in some cases affect the environment positively and in others negatively; Whereas Council Directives 91/67/EEC (3), 91/492/EEC (4) and 91/493/EEC (5) harmonize the rules governing animal health and public health as applied to fish farms; Whereas pressure on space and in particular intense competition regarding the use of the coastline are a major constraint on the development of aquaculture; whereas it is essential, therefore, that preference be given to a policy of identifying sites which are suitable for the development of aquaculture as an integral part of the landscape and to coastline development projects; Whereas the future of aquaculture will be determined also by the ability of the industry to increase the range of production by operating experimental farms and pilot projects arising from research; Whereas on 30 April 1991 the Portuguese Government forwarded to the Commission a multiannual guidance programme for aquaculture and the provision of protected marine areas, hereinafter called 'the programme'; whereas on 29 October 1991 it forwarded the latest additional information concerning the programme; Whereas the aim of the programme is to increase quantitatively and qualitatively traditional and new aquaculture production both of marine species and of species reared in fresh water and to provide protected marine areas; whereas the Member State considers that approximately ECU 193 million are necessary for the completion of the programme; whereas the approval of the programme is without prejudice to any later selection of individual investment projects; Whereas the programme concerns all the structural policies implemented in the aquaculture sector of the Member State concerned; Whereas the aquaculture sector is developing within a commercial framework, a feature of which is the growth of international competition; whereas the development of the market in aquaculture species could entail the need to adjust the objectives for the production of certain species; Whereas flexible planning is required based on routine monitoring of the factors of production and market conditions; whereas a close watch needs to be kept on the programme, therefore, and this can only be done if reliable figures are available which are regularly updated and which apply to the national territory as a whole; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture and the provision of protected marine areas, as forwarded by the Portuguese Government on 30 April 1991 and as last supplemented on 29 October 1991, the essential contents of which are set out in the Annex hereto, is hereby approved subject to the conditions laid down in this Decision. Article 2 1. The planning of the measures for the development and rationalization of aquaculture production corresponding to the investments provided for in the Annex hereto shall be carried out with due regard for the priorities set by the various Regulations governing the Community structural policies. 2. Special attention must be given during the implementation of the programme to the interaction between the development of the aquaculture sector and the environment and to the health conditions of fish farms and their products. 3. Preference shall be given to investment projects to which the Member State applies rules favourable to the development of aquaculture and protected marine areas. 4. Preference shall be given to innovative projects based on adequate research work and ensuring in the long term the diversification of production. 5. The production objectives of the programme must be checked at regular intervals and adjusted, if necessary, in line with the development of the market for fishery and aquaculture products. Article 3 The Commission shall inform the Member State, if necessary, within six months following 1 April each year, of the failure to comply with the conditions to which approval of the programme was made subject, on the basis of an examination of the periodic summary reports provided for in Article 5 of Regulation (EEC) No 4028/86, or in the absence thereof. Article 4 The Commission draws attention to the fact that the investment estimates contained in this programme are without prejudice to any financial aid the Community may grant. Article 5 This Decision is addressed to the Portuguese Republic. Done at Brussels, 20 December 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 46, 19. 2. 1991, p. 1. (4) OJ No L 268, 24. 9. 1991, p. 1. (5) OJ No L 268, 24. 9. 1991, p. 15. ANNEX MULTIANNUAL GUIDANCE PROGRAMME - AQUACULTURE PORTUGAL Species Traditional: carpet shells, trout, eel. Reintroduced: oysters (Crassostrea angulata). Development: in particular sea bream, mussels, sea bass, turbot and brill. Regions/locations Lagoons and estuaries (coastal). Other coastal areas. Fresh water aquaculture (within Portugal and Madeira). Areas set aside for the development of aquaculture, especially in the southern part of the country. Environment Installation of sanitation networks in estuaries and lagoons (ERDF). Systematic monitoring of health measures applied in conjunction with the establishment of intensive and semi-intensive systems. Research Improvement of farming techniques. The interaction between aquaculture and the environment is to be examined by means of impact studies. Construction of several pilot units. Diseases Disease prevention (especially in the case of carpet shells). Investments in infrastructure (water circulation systems, recovery of sea-bottoms, restocking using disease-free seed). Legislative aspects/funding of investments Overall investment for the programme for 1992 to 1996: approximately ECU 187 million. Market Stimulation of supply, the local market being under-supplied with quality fish (the bulk being earmarked for export). This would help keep down inflation. Priorities/objectives The main objective is to expand aquaculture production, quantitatively and qualitatively, on land and at sea, by: - developing areas suitable for aquaculture, - increasing collective structural investments, - promoting investments in new production techniques (e.g. offshore), - reclaiming areas that have been abandoned by means of integrated projects, - providing vocational training for aquaculture farmers with the aim of achieving improved technical and economic viability of enterprises, - developing hatchery units for fish and initial on-growing units for spat in the case of molluscs (carpet shells, mainly), - improving and expanding semi-intensive and intensive production systems, - monitoring, treating and preventing disease. MULTIANNUAL GUIDANCE PROGRAMME - PROTECTED MARINE AREAS PORTUGAL Regions/locations The Portuguese coastline. Environment Evaluation of the impact of artificial reefs on the Algarve coast. Legislative aspects/funding of investments Installation of several artificial reefs representing a total foreseen investment of ECU 5,7 million.